DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment dated 12/17/2021 has been entered.

Claim Objections
Claims 26 and 29 are objected to because of the following informalities: 
Claim 26 contains a typographical error. “a plurality of a fasteners” should read “a plurality of fasteners”.
Claim 29 contains a typographical error. “he first vertical edge” should read “the first vertical edge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the cylinder" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the drive tooth chain" in the fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 21, and 23-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent 10-0698757 (Jeon Byeong-Seok).
Regarding Claim 1. 
Jeon Byeong-Seok teaches a door assembly comprising: 
a door panel having a top edge, a bottom edge, a first vertical edge and a second vertical edge (Fig 1), 
the door panel being fixed proximate the top edge to a drum (Abstract), the drum being rotatable in a first direction and a second direction (Abstract), wherein rotation in the first direction wind onto the drum, and rotation in the second direction causes the door panel to unwind from the drum (Abstract); 
a first side column and a second side column (Fig 1), wherein the first side column is positioned proximate a first side of a doorway and the second side column is positioned proximate a second side of the doorway (Fig 1), the first side column and the second side column each comprising a guide track (Fig 1, Element 23), each guide track being positioned to guide one of the first vertical edge or the second vertical edge of the door panel as it blocks and unblocks the doorway (Abstract); 
a first column of drive teeth positioned along the first vertical edge and a second column of drive teeth positioned along the second vertical edge (Abstract; Fig 6, Element 210), wherein each of the first column of drive teeth and the second column of drive teeth are formed by a plurality of adjacent drive teeth, each drive tooth in each plurality of adjacent drive teeth having a cylindrical shape (Each tooth has a cylindrically shaped cavity for accepting the Keder of its respective edge. See Figs 5, 6, 7, etc.) arranged vertically along the first vertical edge or the second vertical edge of the door panel (See figs 4 and 6), wherein at least a portion of a top of each drive tooth abuts at least a portion of a bottom of an adjacent drive tooth as the door panel is wound and unwound from the drum (Figs 4 and 6).

Regarding Claim 2. 
Jeon Byeong-Seok teaches all limitations of claim 1. 
Furthermore, Jeon Byeong-Seok teaches 
a first drive sprocket (Figs 1, 3, and 4, Element 17) being positioned proximate a top of the first side column and 
a second drive sprocket positioned proximate a top of the second side column, 
engages the first column of drive teeth, and the second drive sprocket engages the second column of drive teeth, as the door panel is wound and unwound from the drum (Fig 4).

Regarding Claim 3. 
Jeon Byeong-Seok teaches all limitations of claim 1. 
Furthermore, Jeon Byeong-Seok teaches each drive tooth in the first column of drive teeth and the second column of drive teeth includes a toothed portion and a non-toothed portion, 
    PNG
    media_image1.png
    294
    347
    media_image1.png
    Greyscale

wherein the first column of drive teeth are arranged so that the toothed portion of each drive tooth is aligned on a first side of the door panel and the non-toothed portion of each drive tooth is aligned along the first vertical edge and on a second side of the door panel, and 
the second column of drive teeth are arranged so that the toothed portion of each drive tooth is on the first side of the door panel and the non-toothed portion of each drive tooth is aligned along the second vertical edge and on the second side of the door panel (Fig 6, Element 210).

Regarding Claim 4. 
Jeon Byeong-Seok teaches all limitations of claim 3. 
each drive tooth in the first column of drive teeth and the second column of drive teeth includes an opening formed in the outer surface of the drive tooth, the opening providing access to an open channel extending vertically through the drive tooth, 
    PNG
    media_image2.png
    240
    393
    media_image2.png
    Greyscale
 the opening and vertical channel being configured to facilitate engagement of the each drive tooth with the first or second vertical edge of the door panel and allows the drive tooth to overlap the vertical edge and a portion of the door panel proximate the vertical edge (Fig 6, Element 210).

Regarding Claim 5. 
Jeon Byeong-Seok teaches all limitations of claim 4. 
Furthermore, Jeon Byeong-Seok teaches a door panel further comprising two Keders, with a first Keder of the two Keders being positioned along the first vertical edge of the door panel and a second Keder of the two Keders being positioned along the second vertical edge of the door panel (Fig 6), each of the first and second Keders comprising a cable (Fig 6, Element 215) and a flap (Fig 7), the cable extending along the first or second vertical edge of the door panel, and the flap being fixed to the door panel proximate the first or second vertical edge, wherein the first column of drive teeth is configured to engage the first Keder and the second column of drive teeth is configured to engage the second Keder (Fig 6).


Jeon Byeong-Seok teaches all limitations of claim 1. 
Furthermore, Jeon Byeong-Seok teaches each drive tooth in the first column of drive teeth and the second column of drive teeth comprises a flat top portion and a flat bottom portion (Fig 6), the flat top portion of at least a plurality of drive tooth abutting the flat bottom portion of any adjacent drive tooth in the first or second drive tooth column when the door panel is substantially unwound from the drum (Fig 4).

Regarding Claim 7. 
Jeon Byeong-Seok teaches all limitations of claim 6. 
Furthermore, Jeon Byeong-Seok teaches an outer edge of the flat top portion and an outer edge of the flat bottom portion of each drive tooth is rounded (Fig 6, Element 210).

    PNG
    media_image3.png
    240
    393
    media_image3.png
    Greyscale


Regarding Claim 8. 
Jeon Byeong-Seok teaches all limitations of claim 6. 
Furthermore, Jeon Byeong-Seok teaches each drive tooth in the first column of drive teeth and the second column of drive teeth further comprises an angled top portion and an angled bottom portion, the angled top potion of each drive tooth connecting the flat top portion at a top pivot point, bottom pivot point (Fig 6). (See also Fig 4)

    PNG
    media_image4.png
    210
    328
    media_image4.png
    Greyscale


Regarding Claim 9. 
Jeon Byeong-Seok teaches all limitations of claim 8. 
Furthermore, Jeon Byeong-Seok teaches the top angled portion and the bottom angled portion of each drive tooth extends at an angle to the respective flat portion from the respective pivot point towards the toothed portion of the drive tooth (Figs 4, 6).

    PNG
    media_image5.png
    208
    261
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    188
    173
    media_image6.png
    Greyscale


Regarding Claim 10. 
Jeon Byeong-Seok teaches all limitations of claim 9. 
Furthermore, Jeon Byeong-Seok teaches each of the first and second drive tooth columns comprise a plurality of gaps, each gap in the plurality of gaps being formed between the top angled portion and the bottom angled portion of two adjacent drive teeth in each drive tooth column when the door panel is substantially unwound from the drum (Fig 4).

Regarding Claim 11. 
Jeon Byeong-Seok teaches all limitations of claim 10. 
Furthermore, Jeon Byeong-Seok teaches a plurality of the plurality of gaps are closed and each of the top angled portion and the bottom angled portion of each adjacent drive tooth in each drive tooth column substantially abut each other when the door panel is substantially wound on the drum (Fig 4). (It can be understood that due to the geometries of the flats and pivots of the teeth (Fig 6), that the flats that angle from the pivot point toward the toothed portion will substantially abut one another as the panel is wound onto the drum, and that the abutment will be reduced in each subsequent layer of winding as the winding radius increases.)

    PNG
    media_image5.png
    208
    261
    media_image5.png
    Greyscale

    PNG
    media_image7.png
    167
    190
    media_image7.png
    Greyscale


Regarding Claim 21. 
Jeon Byeong-Seok teaches all limitations of claim 1. 
Furthermore, Jeon Byeong-Seok teaches the first guide track and the second guide track are constructed from flexible materials (Fig 9, Element 234).

Regarding Claim 23. 

Furthermore, Jeon Byeong-Seok teaches each drive tooth in the first column of drive teeth and each drive tooth in the second column of drive teeth is fastened to the vertical edge of the door panel by a fastener (Fig 6, Element 217).

Regarding claim 24.
Jeon Byeong-Seok teaches all limitations of claim 1.
Furthermore, Jeon Byeong-Seok teaches each drive tooth has a rounded portion, the rounded portion of each drive tooth forming a portion of an outer edge of the first column of drive teeth or an outer edge the second column of drive teeth. (See annotated fig 6)

    PNG
    media_image8.png
    425
    763
    media_image8.png
    Greyscale


Regarding claim 25. (New) 
Jeon Byeong-Seok teaches all limitations of claim 1.
interior channel extending through the drive tooth and a fastener channel extending from an outer edge of a non-toothed portion of each drive tooth to an interior portion of each drive tooth, the fastener channel extending adjacent to an outer edge of the interior channel. (See annotated Fig 6 below)

    PNG
    media_image9.png
    396
    743
    media_image9.png
    Greyscale


Regarding claim 26.
Jeon Byeong-Seok teaches all limitations of claim 25.
Furthermore, Jeon Byeong-Seok teaches an elongated body (Keder, including core 215 in fig 6) extending along each outer edge of the door panel and a plurality of a fasteners (Fig 6, element 217), wherein 
the interior channel of each drive tooth in the first column of drive teeth engages the elongated body (See fig 6) extending along the first vertical edge; 
the interior channel of each drive tooth in the second column of drive teeth engages the elongated body (See fig 6) extending along the second vertical edge; and 
fastener (Fig 6, element 217) from the plurality of fasteners is inserted into the fastener channel of each drive tooth, the fastener being positioned to pinch against the elongated body extending through the interior channel of the drive tooth. (Page 8/9 of KIPO Printout, first paragraph; Referring to Figure 6, the load (215) which is flexible in the lateral edge of the flexible sheet (11) in which the retaining strap (21) is overlapped is inserted and it is arranged to tooth (210) be inserted in the lateral edge of the flexible sheet (11) and adhere closely in a row and the screw (217) is connected through the tooth (210) in the flexible load (215). (Examiner notes that the teaching ‘the screw…in the flexible load’ meets the limitation ‘fastener…pinch against the elongated body’, as regardless of whether the screw abuts or penetrates into the elongated body, it must ‘pinch against’ it at some point.)

Regarding claim 27. 
Jeon Byeong-Seok teaches all limitations of claim 1.
Furthermore, Jeon Byeong-Seok teaches the cylindrical shape (Cavity) of each drive tooth comprises 
a flat top portion; 
a flat bottom portion; 
a rounded non-toothed portion extending between the flat top portion and the flat bottom portion, wherein the combination of the flat top portion, the flat bottom portion, and the rounded non-toothed portion of adjacent drive teeth prevent the drive tooth column from flexing towards the rounded non-toothed portion. (The cylindrical cavity of the interior channel, with top and bottom defined as the plane defined by the extreme upper and lower limits of the channel of the tooth grip the elongated portion of the edge of the panel, preventing the drive tooth column from flexing toward the non-toothed portion. (See fig 4))


Jeon Byeong-Seok teaches all limitations of claim 1.
Furthermore, Jeon Byeong-Seok teaches each drive tooth comprising a toothed portion, each tooth portion comprising 
a first recess; 
a second recess; and 
a tooth located between the first recess and the second recess. (See annotated Fig 6 below)

    PNG
    media_image10.png
    499
    463
    media_image10.png
    Greyscale


Regarding claim 29. 
Jeon Byeong-Seok teaches all limitations of claim 1.
Furthermore, Jeon Byeong-Seok teaches a top of the cylindrical shape of each drive tooth and a bottom of the cylindrical shape of each drive tooth extends transverse to the first vertical edge or the second vertical edge (See fig 6), and a body of the cylinder extends vertically along he first vertical edge or the second vertical edge. (Elongated body (including core 215 in fig 6) is a body of the cylinder, and extends vertically along the first vertical edge.)

Regarding claim 30. 
Jeon Byeong-Seok teaches all limitations of claim 1.
Furthermore, Jeon Byeong-Seok teaches each drive tooth comprises 
a flat top portion, an angled top portion, and a top pivot point where the angled top portion meets the flat top portion; 
a flat bottom portion, an angled bottom portion, and a bottom pivot point where the angled bottom portion meets the flat bottom portion; and 
an interior channel for engaging the first vertical edge of the door panel or the second vertical edge of the door panel, wherein the top pivot point and bottom pivot point are positioned adjacent an edge of the interior channel. (See annotated figs 6 and 4 below.)

    PNG
    media_image11.png
    702
    1543
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    237
    336
    media_image12.png
    Greyscale


Regarding claim 31.
Jeon Byeong-Seok teaches all limitations of claim 1.
Furthermore, Jeon Byeong-Seok teaches each drive tooth comprises 
a first top portion and a second top portion; 
a first bottom portion and a second bottom portion, 
wherein, the first top portion and the first bottom portion of adjacent drive teeth contact each other in any portion of the drive tooth chain extending in the first side column or the second side column, and the second top portion and the second bottom portion of adjacent drive teeth contact each other when wound about the drum. (See annotated Figs 4 below)

    PNG
    media_image13.png
    357
    805
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    528
    793
    media_image14.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon Byeong-Seok in view of Korean Utility Model 20-0256886 (Jeong Hae Kuk).


Jeon Byeong-Seok teaches all limitations of claim 2. 
Jeon Byeong-Seok does not teach a first drive guide and a second drive guide, wherein the first drive guide partially surrounds the first guide sprocket and facilitates engagement between the of the first column of drive teeth and the first guide sprocket, and the second drive guide partially surrounds the second guide sprocket and facilitates engagement between the second column of drive teeth and the second guide sprocket.
However, Jeong Hae Kuk teaches a first drive guide and a second drive guide, wherein the first drive guide partially surrounds the first guide sprocket (Fig 2, Element 200) and facilitates engagement between the of the first column of drive teeth and the first guide sprocket (Fig 3), and the second drive guide partially surrounds the second guide sprocket (Fig 2) and facilitates engagement between the second column of drive teeth and the second guide sprocket (Fig 3). (Figs 2 and 3 only show the drive guides and sprockets on one side of the doorway, but it can be understood from Fig 1 that these structures are symmetrical and that Figs 2 and 3 apply equally to the first and second drive guides and sprockets.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roll-up door mechanism of primary reference Jeon Byeong-Seok to incorporate the drive guides of secondary reference Jeong Hae Kuk. One of ordinary skill in the art would have been motivated to make this modification ensure that the teeth remain in operable communication with the sprockets.

Regarding Claim 13. 
The combination of Jeon Byeong-Seok and Jeong Hae Kuk teaches all limitations of claim 12. 
first drive guide and the second drive guide each comprise a drive channel (Jeong Hae Kuk Figs 2,3), each drive channel having a first recessed portion, a second recessed portion, and a narrowed portion, the narrowed portion being positioned between the first recessed portion and the second recessed portion. As seen in Jeong Hae Kuk Figure 2, relative to the sprocket, the channel of the drive guide recesses away from the sprocket as the drive teeth move away from the sprocket in the upward and the downward directions, and the drive channel of the guide narrows toward the sprocket as the teeth move toward the break-over angle and engage with the sprocket.

Regarding Claim 14. 
The combination of Jeon Byeong-Seok and Jeong Hae Kuk teaches all limitations of claim 13. 
The combination further teaches the drive channel of the first drive guide is substantially aligned with the guide track of the first side column, and the drive channel of the second drive guide is substantially aligned with the guide track of the second side column (Jeong Hae Kuk Fig 3).

Regarding Claim 15. 
Jeon Byeong-Seok teaches all limitations of claim 1. 
Jeon Byeong-Seok does not teach a guide track of the first side column and the guide track of the second side column each comprise a first track and a second track, and the side column further comprises a track holder, each track holder comprising a first support and a second support, 
wherein the first support of each track holder is coupled to the first track of the guide track of the respective side column, and a second support is coupled to the second track of the guide track of the respective side column.
guide track of the first side column and the guide track of the second side column each comprise a first track and a second track (Fig 9, Element 120b), and the side column further comprises a track holder (Fig 9, Element 127b), each track holder comprising a first support and a second support (Fig 9, Element 128b), 
wherein the first support of each track holder is coupled to the first track of the guide track of the respective side column, and a second support is coupled to the second track of the guide track of the respective side column (Fig 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roll-up door mechanism of primary reference Jeon Byeong-Seok to incorporate the guide tracks of secondary reference Jeong Hae Kuk. One of ordinary skill in the art would have been motivated to make this modification as there are multiple equivalent embodiments of guide tracks disclosed and it would be a simple substitution to choose one over another.

Regarding Claim 16. 
The combination of Jeon Byeong-Seok and Jeong Hae Kuk teaches all limitations of claim 15.
Furthermore Jeon Byeong-Seok teaches each track holder is made from a material more rigid than the first track and the second track (Fig 9).

Regarding Claim 17. 
The combination of Jeon Byeong-Seok and Jeong Hae Kuk teaches all limitations of claim 15.
Furthermore, Jeong Hae Kuk teaches the first track and the second track of each guide track extend laterally towards the doorway a first distance, and the first support and the second support of the track holder of each side column extends laterally towards the doorway a second distance, wherein the first distance is greater than the second distance (Fig 7).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jeon Byeong-Seok and Jeong Hae Kuk as applied to claim 15 above, and further in view of US Patent 8,109,317 (Bostyn).

Regarding Claim 18. 
The combination of Jeon Byeong-Seok and Jeong Hae Kuk teaches all limitations of claim 15.
The combination of Jeon Byeong-Seok and Jeong Hae Kuk does not teach the first track and the second track of each of the first and second drive tracks include a curved portion, the curved potion defining a gap through which the door panel extends from the guide track into the opening, the curved portion comprising a curved seat.
However, Bostyn teaches the first track and the second track of each of the first and second drive tracks include a curved portion, the curved potion defining a gap through which the door panel extends from the guide track into the opening, the curved portion comprising a curved seat (Fig 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jeon Byeong-Seok and Jeong Hae Kuk, with the curved seat of tertiary reference Bostyn. One of ordinary skill in the art would have been motivated to make this modification as Bostyn notes “A circular cross section is preferred.” (Column 3, lines 16-17).

Regarding Claim 19. 
The combination of Jeon Byeong-Seok, Jeong Hae Kuk, and Bostyn teaches all limitations of claim 18.
Bostyn further teaches the curved seat matches a geometry of each drive tooth in the first column of drive teeth and the second column of drive teeth (Fig 4; Column 3, lines 11-15).


Regarding Claim 20. 
The combination of Jeon Byeong-Seok, Jeong Hae Kuk, and Bostyn teaches all limitations of claim 19.
Bostyn further teaches the matching geometry is a matching curvature. (Fig 4; Column 3, lines 16-19).
Combining the teachings of Jeon Byeong-Seok, Jeong Hae Kuk, and Bostyn as discussed above with regard to claim 15 results in an apparatus in which the curved seat matches the circular geometry of the drive teeth.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon Byeong-Seok in view of Bostyn.

Regarding Claim 22. 
Jeon Byeong-Seok teaches all limitations of claim 21. 
Jeon Byeong-Seok does not teach the first guide track and the second guide track are constructed using ultra-high molecular weight plastic or polymer.
first guide track and the second guide track are constructed using ultra-high molecular weight plastic or polymer (Column 3, lines 33-37).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the primary reference Jeon Byeong-Seok with the polymer or HDPE slideways of secondary reference Bostyn. One of ordinary skill in the art would have been motivated to make this modification based on the particular needs of their application as Bostyn notes “It may be made of any material suited to its technical function.” (Column 3, lines 33-34).

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that the drive teeth in Byeong-Seok are not cylindrical. However, applicant has amended claim 1 to recite that the drive teeth ‘have a cylindrical shape’. The drive teeth of Byeong-Seok ‘have’ a cylindrical shape in the interior channel of each tooth which engages the Keder of each respective edge.
Applicant further argues that there is no way to say what the lines identified in the blown-up Fig [[7]] (6). of the previous office action show. This is not persuasive, as the identification of the lines is consistent with the shape of the teeth as seen from the end in figs 4 and 6, with abutting flats arranged on the top and bottom of the teeth on the non-toothed side of the door, tapering to a rounded tooth on the toothed side of the door. The transition from square flat to any sloping geometry must include a transition which in this application would act as a pivot.
With regard to applicant’s argument that the ‘removed’ tooth labelled 210 omits these lines, it is common practice when showing details to omit other details so as to not distract from the details sought to be taught. The ‘removed’ tooth 210 is illustrating the Keder channel and fastener interface. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634